DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed Dec. 4, 2019. 
Claims 1-50 are pending. 
Claims 23-50 have been examined. 
Claims 1-22 have been withdrawn below. 

Restriction
Applicant's election with traverse of Invention II (claims 23-50) and Species B (Fig. 3) in the reply filed on July 14, 2022 is acknowledged.  The traversal is on the ground(s) that a search and examination would not place a serious burden on the Examiner.  This is not found persuasive because and therefore would place a serious burden on the Examiner if the restriction was not made for at least the following reasons:
the inventions have acquired a separate status in the art in view of their different classification
The inventions require a different field of search (e.g., searching differentclasses/subclasses or electronic resources, or employing different search strategies or search queries).
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim 1-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 14, 2022. The Examiner notes that Applicant did not argue the election of species requirement. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 23-50 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena.
Claims 23-50 recite series of steps for updating account information based on new cost estimates, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as hedging/mitigating risk. 
 
The limitations that set forth the abstract idea are:
receiving, from a buyer account into a server computer, at least partial electronic payment for future delivery of a commodity at a nominal price, according to a smart contract carried by at least one non-transitory computer readable memory; 
wherein the smart contract specifies the nominal price including estimated carry costs corresponding to delivering the commodity; 
establishing a reserve account balance in an amount specified by the smart contract, the reserve account balance including an apportionment for the estimated carry costs; 
transferring, to the buyer account from the server computer, an electronic token representing the smart contract for future delivery of the commodity at a specified location for an actual but unknown price; 
receiving cost data corresponding to an actual cost of handling the commodity; 
performing a new estimate of carry costs corresponding to handling the commodity; 
updating the smart contract to include the new estimate of the carry costs; 
modifying the reserve account balance requirement; and 
outputting data from the server computer to the buyer to inform the buyer of the modified reserve account balance requirement.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
Smart contract; 
a server computer;  
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

The smart contract & server computer are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving partial payment, establishing a reserve account balance, transferring an electronic token, receiving cost data, performing new estimate, updating the new estimate, modifying the reserve account balance and outputting data related to the reserve account balance requirement.


Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claim further recites computer generic functions that do not integrate the abstract idea into a practical application. These functions can also be performed mentally or manually using a pen/paper without the use of a machine. These functions include: 

Updating estimates, establishing reserve accounts based on apportionment of new estimated carry cost, transferring funds between accounts, receiving transfer of funds from an account, receiving withdraw of funds and transferring funds based on the withdraw, issuing a hold on an account balance, performing estimate of carry cost, 
Receiving a ledger source address (account ID) and transfer amount histories, receiving a public key and an anonymous identity associated with the transfer history and reporting aggregated transaction to/from the anonymous identity.  
Receiving partial payment based on an agreement or contract, the partial payment including a nominal price corresponding to carry cost of a product.
Transferring an electronic token/identifier representing the contract/agreement, revising the estimated total carry cost based on market pricing, 

The dependent claims further recite additional elements including: 
The ledger comprises a blockchain including public/private/permissioned blockchain, the contract is a smart contract stored at the blockchain as a transaction, encrypting the smart contract, storing the smart contract to one or more locations, encrypting the one or more locations, entering the encrypted locations onto the blockchain as a transaction. 
 
However, these additional elements are recited at a high level and comprises generic computer functions such as encrypting and storing information in a blockchain. 

Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 23-50 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis shown above.   


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention.
The most pertinent prior art made of record include:
Youb et al. (US 20190080392 Al),
Pierce et al. (US 20210035092 Al),
Harrison (US 20060080208 Al),
Dreyer et al. (US 20170046765 Al)
Mahajan et al. (US 20190354945 Al)

Youb  discloses a method for creating an asset-backed distributed ledger token representing a smart contract, the token being backed by a pledge of an illiquid form of a precursor or means of production of a commodity asset, comprising receiving a pledge of unrefined or pre-commodity asset, digitizing the unrefined commoility asset into fractional representations of the commodity asset using smart contracts on a distributed ledger network, and allowing account holders access to the perform transactions on the distributed ledger network to trade the fractional representations under the terms of thesmart contract.

Pierce discloses a blockchain includes different digital assets, including digital tradeable tokens and inventory tokens. The blockchain may implement a transaction type that includes both digital tradeable tokens and the inventory tokens. The digital tradeable tokens and inventory tokens may be associated with physical assets that can be uniquely identified and are intended to be fungible with each other. The validation rules of the blockchain may rely upon quantities of the digital tradeable token and inventory tokens satisfying a predetermined relationship.

Harrison discloses a new class of instruments extends the use or operation of futures contracts to encompass specific deliverable products on a daily settlement basis. These new instruments can be created to cover a wide range of market sectors and financial classes. The new instruments are exchange traded instruments that define exactly and exclusively the instrument to be exchanged at the end of the trading period. 


Dreyer discloses systems and methods in accordance with the disclosures made herein uniquely aggregates inventory into a virtual inventory for multiple dealers. The virtual inventory provides the ability to access a variety of private inventory pools simultaneously and have the ability to search these inventories including one's physical stock, thereby creating an added dimension of inventory for buyers and sellers and allowing more opportunities for faster transactions at normalized pricing. With greater supply and demand, there is greater probability of prices finding the optimum trading level. In this manner, the virtual inventory is a supplement to physical inventory. The virtual inventory allows dealers to be more judicious about the level of inventory investment they need to achieve a target service levels. Inventory aggregation can be in the form of private pools of crossbrand, virtualized inventory of a subset of a plurality of dealers. 

Mahajan discloses a fiat to blockchain-based items/goods system is disclosed, which can be used by a user to purchase blockchain-based goods using traditional payment methods (fiat currency transactions using, e.g., credit card, debit card, bank account, PayPal account, Apple Pay, Google Wallet/Google Pay, etc.) without first requiring the user to create a blockchain wallet and fund it via an account with a digital currency exchange.

The references Youb, Pierce, Harrison, Dreyer, Mahajan disclose as previously discussed.  The references however do not teach at least the limitations of claim 23 as claimed.
15.	Therefore, the claims of the instant application are not obvious over Youb, Pierce, Harrison, Dreyer, Mahajan for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Youb, Pierce, Harrison, Dreyer, Mahajan because: Youb is not concerned about updating smart contracts with dynamic carry costs of products and updating requirements for the reserve account balance based on the dynamic carry costs and output data related to the updated requirements . 

The Examiner further emphasizes the claims (e.g. claim 23) as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed. 


Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf